Gilbert, J.
The court properly instructed the jury that an error in the advertisement with reference to. the court from which the execution issued would not render void the sale of automobiles to a purchaser without noticé of such irregularity. Saunders v. Register, 149 Ga. 286 (99 S.E. 857).
2. Where the plaintiff, holding title to the automobiles as security for a loan, without reeonveying the title to the defendant in fi. fa., instructed the sheriff to levy upon such automobiles for the purpose of making the money to pay all costs and expenses of storing such automobiles, and referred the sheriff to the attorney of the plaintiff in fi. fa. for instruction, and the attorney directed the sheriff to advertise and sell such property, and the property was advertised and sold at sheriff’s sale in the usual manner and at the usual time and place, the plaintiff in fi. fa. is estopped from' denying the legality of the sale, and the purchaser will receive a good title as against the plaintiff in fi. fa., notwithstanding there was no reconveyance of title. Lynn v. New England Mortgage Security Co., 98 Ga. 442 (26 S. E. 750); Ashley v. Cook, 109 Ga. 653 (35 S. E. 89).
3. The evidence authorized the jury to find in accordance with the facts stated in the next preceding headnote.
4. This case differs from Parker v. Home Mutual Building & Loan Asso., 114 Ga. 702 (40 S. E. 724), and cases to the same effect cited by plaintiff in error, in that there was no evidence in the Parker case that the plaintiff in fi. fa. authorized, either directly or through attorney, the sheriff to sell the property.

Judgment affirmed.


All the Justices concur.

James M. Pitner and Colley & Colley, for plaintiff.
Clement E. Sutton, for defendants.